Title: To Benjamin Franklin from Richard Bache, 26 December 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia Decr. 26th. 1780
I had last Week the pleasure of writing you per Ships Shelala & Franklin from this port for L’Orient by the former I sent you the Nuts & Apples, which Temple had wrote for, putting them under the care of a Mr. Erskine who went Passenger in the Ship; I hope they may arrive safe & in good order as we took particular pains to have them properly dried and packed—
In my last Letters I wrote you that Congress had voted an Envoy Extraordinary to the Court of Versailles, that Colonel Laurence, who will be the Bearer hereof, was nominated to that appointment & that he had refused serving;— I find since, that he has been prevailed upon to go to France, not as Envoy Extraordinary, but as Minister with certain limitted powers & directions; It seems that the Vote for an Envoy Extraordinary, was a blunder of Congress, it was an appointment they did not understand, however upon being better informed, they have rectified the mistake—
I have the pleasure to tell you that Sally is perfectly recovered, that the Children are well except little Louis, who has had a smart fever owing to a violent cold he caught, but is much better— My Love to Temple, tell him I wrote him a long Letter by the Shelala,— Sally & the Children join me in Love & Duty. I am ever Dear & Hond. sir Your affectionate Son
Rich: Bache
Capt. Smith is arrived at Boston, but no Letters from youDr. Franklin
 
Addressed: Dr. Franklin
